Exhibit 21.1 SPANSION INC. LIST OF SUBSIDIARIES as of December29, 2013 Name of Subsidiary StateorJurisdictioninWhich Incorporated or Organized Domestic Subsidiaries Spansion Technology LLC Delaware Spansion LLC Delaware Spansion International, Inc. Delaware Spansion International Trading, Inc. Delaware Spansion International AM, Inc. Delaware Foreign Subsidiaries Spansion (EMEA) SAS France Nihon Spansion Limited Japan Nihon Spansion Trading Limited Japan Spansion Innovates Limited Japan Spansion Innovates Design Limited Japan Spansion Innovates Solutions Limited Japan Spansion (Penang) Sdn. Bhd. Malaysia Spansion (Kuala Lumpur) Sdn. Bhd. Malaysia Spansion Asia Holdings (Singapore) Pte. Ltd. Singapore Spansion Semiconductor Trading (Shanghai) Co. Ltd. China Spansion Singapore Pte. Ltd Singapore Spansion Semiconductor (China) Ltd China Spansion (Thailand) Limited Thailand Spansion Israel Limited Israel Saifun (BVI) Ltd. Israel Tulip Semiconductor Holdings (2005)Ltd. Israel Tulip Semiconductor L.P. Israel Tulip Semiconductor Ltd. Israel Subsidiary of Spansion Inc. Subsidiary of Spansion Inc. (60%) and Spansion Technology LLC (40%). Subsidiary of Spansion LLC. Subsidiary of Spansion Asia Holdings (Singapore) Pte. Ltd. Subsidiary of Spansion Israel Limited. Subsidiary of Spansion Singapore Pte. Ltd. Subsidiary of Nihon Spansion Limited Subsidiary of Spansion Innovates Limited
